In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1316V
                                          UNPUBLISHED


    ELBERT COMPTON,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: March 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Findings of Fact; Onset; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.


    FINDINGS OF FACT, CONCLUSIONS OF LAW, AND RULING ON ENTITLEMENT 1

       On August 28, 2018, Elbert Compton filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges a Table claim - that he suffered a shoulder injury related
to vaccine administration (“SIRVA”) caused by an influenza (“flu”) vaccine administered
on December 28, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters. The parties have now sought a determination of
facts bearing on the adequacy of Petitioner’s showing on certain elements of his claim.


1
   Because this unpublished fact ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the fact ruling will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        For the reasons discussed below, I find that there is a preponderance of evidence
that the onset of Petitioner’s injury, specifically shoulder pain, was within 48 hours of his
vaccine and his pain was limited to his left shoulder. Further, I find that Petitioner is
entitled to compensation for a left SIRVA.

      I.      Relevant Procedural History

        Approximately one year after the case’s initiation, Respondent filed a status report
in July 2019 indicating that he wished to engage in informal settlement discussions. ECF
No. 23. A demand was accordingly provided to Respondent on September 13, 2019. EF
No. 28. This case was then stayed from January 10, 2020 through August 20, 2020. ECF
No. 31, 37. Respondent subsequently filed a Rule 4(c) Report on September 4, 2020,
recommending that compensation be denied. ECF No. 38. Respondent argued that
Petitioner failed to establish a Table claim because the medical records did not establish
his pain began within 48 hours of his vaccination and Petitioner’s complaints were not
limited to his left shoulder. Rule 4 Report at 6. 3

        During a status conference held on September 22, 2020, I provided my initial
thoughts regarding this claim, and ordered Petitioner to file a motion for a ruling on the
record with regard to onset. Petitioner did so on October 26, 2020, arguing that his
symptoms began within 48 hours of receiving the flu vaccine. ECF No. 42. Respondent
filed a response on November 9, 2020, maintaining his position that this case should be
dismissed, and that I should issue a finding of fact to that end. ECF No. 43. This issue is
now ripe for resolution.

      II.     Issue

       At issue is whether the onset of Petitioner’s pain occurred within 48 hours, and
also whether his pain was limited to his left shoulder as set forth in the Vaccine Injury
Table and Qualifications and Aids to Interpretation (“QAI”) for a Table SIRVA claim. 42
C.F.R. § 100.3(c)(10)(ii) (required onset for pain listed in the QAI); § 100.3(c)(10)(iii)
(requiring pain and reduced range of motion be limited to the shoulder in which the
vaccine was administered).

      III.    Authority

      Pursuant to Vaccine Act Section 13(a)(1)(A), a petitioner must prove, by a
preponderance of the evidence, the matters required in the petition by Vaccine Act
Section 11(c)(1). A special master must consider, but is not bound by, any diagnosis,

3
    Respondent also argued that Petitioner failed to show causation-in-fact. Rule 4 Report at 6-7.

                                                       2
conclusion, judgment, test result, report, or summary concerning the nature, causation,
and aggravation of petitioner’s injury or illness that is contained in a medical record.
Section 13(b)(1). “Medical records, in general, warrant consideration as trustworthy
evidence. The records contain information supplied to or by health professionals to
facilitate diagnosis and treatment of medical conditions. With proper treatment hanging in
the balance, accuracy has an extra premium. These records are also generally
contemporaneous to the medical events.” Cucuras v. Sec’y of Health & Human Servs.,
993 F.2d 1525, 1528 (Fed. Cir. 1993).

       Accordingly, where medical records are clear, consistent, and complete, they
should be afforded substantial weight. Lowrie v. Sec’y of Health & Human Servs., No. 03-
1585V, 2005 WL 6117475, at *20 (Fed. Cl. Spec. Mstr. Dec. 12, 2005). However, this rule
does not always apply. In Lowrie, the special master wrote that “written records which
are, themselves, inconsistent, should be accorded less deference than those which are
internally consistent.” Lowrie, 2005 WL 6117475, at *19.

        The United States Court of Federal Claims has recognized that “medical records
may be incomplete or inaccurate.” Camery v. Sec’y of Health & Human Servs., 42 Fed.
Cl. 381, 391 (1998). The Court later outlined four possible explanations for
inconsistencies between contemporaneously created medical records and later
testimony: (1) a person’s failure to recount to the medical professional everything that
happened during the relevant time period; (2) the medical professional’s failure to
document everything reported to her or him; (3) a person’s faulty recollection of the events
when presenting testimony; or (4) a person’s purposeful recounting of symptoms that did
not exist. La Londe v. Sec’y of Health & Human Servs., 110 Fed. Cl. 184, 203-04 (2013),
aff’d, 746 F.3d 1335 (Fed. Cir. 2014).

       The Court has also said that medical records may be outweighed by testimony that
is given later in time that is “consistent, clear, cogent, and compelling.” Camery, 42 Fed.
Cl. at 391 (citing Blutstein v. Sec’y of Health & Human Servs., No. 90-2808, 1998 WL
408611, at *5 (Fed. Cl. Spec. Mstr. June 30, 1998). The credibility of the individual offering
such testimony must also be determined. Andreu v. Sec’y of Health & Human Servs., 569
F.3d 1367, 1379 (Fed. Cir. 2009); Bradley v. Sec’y of Health & Human Servs., 991 F.2d
1570, 1575 (Fed. Cir. 1993).

        A special master may find that the first symptom or manifestation of onset of an
injury occurred “within the time period described in the Vaccine Injury Table even though
the occurrence of such symptom or manifestation was not recorded or was incorrectly
recorded as having occurred outside such period.” Section 13(b)(2). “Such a finding may
be made only upon demonstration by a preponderance of the evidence that the onset [of


                                              3
the injury] . . . did in fact occur within the time period described in the Vaccine Injury
Table.” Id.

       The special master is obligated to fully consider and compare the medical records,
testimony, and all other “relevant and reliable evidence contained in the record.” La
Londe, 110 Fed. Cl. at 204 (citing Section 12(d)(3); Vaccine Rule 8); see also Burns v.
Sec’y of Health & Human Servs., 3 F.3d 415, 417 (Fed. Cir. 1993) (holding that it is within
the special master’s discretion to determine whether to afford greater weight to medical
records or to other evidence, such as oral testimony surrounding the events in question
that was given at a later date, provided that such determination is rational).

   IV.    Finding of Fact

              A. Onset of Petitioner’s Injury was within Forty-eight Hours of his Flu
              Vaccination


       The following fact finding is based on a complete review of the record, including all
medical records, affidavits, and additional evidence filed. Specifically, I highlight the
following:

          •   Petitioner received a flu vaccine in his left deltoid on December 28, 2016 at
              Waupun Correctional Facility. Ex. 2 at 315.

          •   On January 2, 2017, Petitioner requested an appointment at his Health
              Services Unit. In the request form, Petitioner reported that he had a flu
              vaccine on December 28, 2016, and had tenderness, weakness, muscle
              fatigue, and a very painful shoulder after five days. Ex. 2 at 362.

          •   On January 5, 2017, Petitioner presented for care at the Health Services
              Unit of the Waupun Correctional Facility with left arm tenderness, muscle
              fatigue, sharp pain, and weakness. Ex. 2 at 29.

          •   On January 6, 2017, Petitioner was seen for left shoulder pain “since flu
              shot.” Ex. 2 at 29.

          •   A record from January 11, 2017 states that Petitioner saw “RN Garlock” on
              January 5, 2017 “due to my flu shot I got on the 28th of Dec which she stated
              I had inflammatory reactive tissue in and around my rotator cuff and I still
              have tenderness, weakness and muscle fatigue and I’m in discomfort pain”.
              Ex. 2 at 361.

                                             4
          •   On January 20, 2017 Petitioner continued to report left shoulder pain “since
              flu shot.” Ex. 2 at 31. Another record from that same date states Petitioner
              was seen for “shoulder pain from flu shot.” Id. at 29.

          •   On February 1, 2017 Petitioner reported discomfort and sharp pain “due to
              the flu vaccine”. Ex. 2 at 360.

          •   A record from February 25, 2017 notes that Petitioner “saw the nurse on
              2/5/17 and reported pain from flu shot (12/28/16).” Ex. 2 at 358.

          •   On June 12, 2017, Petitioner reported that he experienced “sudden onset
              of L[eft] shoulder pain and loss of [range of motion] following flu shot.” The
              onset was noted as December of 2016. Ex. 2 at 97.

       Based on the above medical entries, the preponderance of the evidence supports
a finding that onset of Petitioner’s injury occurred within 48 hours of his December 28,
2016 vaccination. Petitioner complained of left shoulder pain on January 2, five days after
he received the flu vaccine. Ex. 2 at 315. Further, the contemporaneous medical records
continually and consistently indicate that Petitioner reported shoulder pain since his flu
vaccine. See Ex. 2 at 29 (record from January 6, 2017 stating left shoulder pain “since flu
shot”); Ex. 2 at 31 (record from January 20, 2017 reporting left shoulder pain since flu
shot); Ex. 2 at 97 (June 12, 2017 record stating Petitioner’s pain and loss of motion was
sudden following a flu vaccination). These records are sufficient to establish onset
consistent with the Table’s requirements.

          B. Pain was limited to Petitioner’s Left Shoulder

       I also find that there is a preponderance of evidence that Petitioner’s pain was
limited to his left shoulder. As the medical records establish:

          •   On January 2, 2017, Petitioner reported tenderness, weakness, muscle
              fatigue, and a very painful shoulder following a December 28, 2016
              vaccination. Ex. 2 at 362.

          •   On January 6, 2017, Petitioner reported left shoulder pain. Ex. 2 at 29.

          •   On January 20, 2017, Petitioner was seen again for left shoulder pain. Ex.
              2 at 29.


                                             5
            •   On February 1, 2017 a Nursing Encounter Progress Notes lists the primary
                complaint as “Pain to L-shoulder”. Ex. 2 at 28. The record also states that
                the location of the pain is Petitioner’s left shoulder and describes it as tight,
                tender, and achy. Id.

            •   On June 12, 2017, Petitioner reported that he experienced “sudden onset
                of L[eft] shoulder pain and loss of [range of motion].” The onset was noted
                as December of 2016. Ex. 2 at 97.

       Based on the above medical entries, the preponderance of the evidence supports
a finding that Petitioner’s injury was more likely than not limited to his left shoulder.
Records from early January and February of 2017 consistently report shoulder pain and
loss of range of motion, which are specific, contemporaneous evidence and consistent
with other SIRVA cases. Admittedly, there are at least two records reporting pain through
Petitioner’s neckline. Ex. 2 at 29, Ex. 5 at 79. However, the majority of other records
support a finding that Petitioner’s pain was limited to his left shoulder, and Respondent
has not offered sufficient other evidence to rebut the overall conclusion that the pain was
mostly limited to Petitioner’s left shoulder.

    V.      Conclusion

       In view of the evidence of record, I find that there is preponderant evidence that
the onset of Petitioner’s injury, specifically shoulder pain, was within 48 hours of his
vaccine and his pain was limited to his left shoulder. Since Respondent challenges no
other elements of Petitioner’s claim, and I find they are also met, 4 on the evidence of
record, I find that Petitioner is entitled to compensation.


IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




4
  The other elements of Petitioner’s SIRVA claim include that he had no history of pain, inflammation, or
dysfunction of the affected shoulder prior to his vaccination and that no other condition or abnormality is
present that would explain Petitioner’s symptoms. C.F.R. § 100.3(c)(10)(i) and (iv). Respondent also does
not dispute that the vaccination was administered within the United States, that Petitioner suffered the
residual effects of this injury for more than six months, and that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.

                                                    6